Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Notice to Applicant
Claims 1- 24 are pending.

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
Such claim limitation(s) is/are: a developing portion configured to develop, a first display portion configured to display and a second display portion configured to switch.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claim(s) 1-3, 6-12, 15-24 is/ are rejected under U.S.C. 103 as being unpatentable over Masuda et al. (hereinafter Masuda, US 5,918,094) in view of Switzer et al. (hereinafter Switzer, US 2016/ 0223973).  
For claims 1, 10, 19 and 22: Masuda discloses an image forming apparatus, fig. 2 to and from which a replenishment container 41 accommodating toner is attachable and detachable, (col. 4, lines 32-40) and which is configured to form an image on a recording material (col. 3, line 62 through col 4, line 27), the image forming apparatus comprising:
an image bearing member 12;
a developer container 14 (with hopper 40) configured to accommodate toner;
a developing portion 14 configured to develop an electrostatic image formed on the image bearing member into a toner image by using the toner accommodated in the developer container (14, fig. 2; col. 3, line 51 through col 4, line 27);
a replenishment port 46 configured to allow replenishment of toner from the replenishment container 41, which is arranged outside of the image forming apparatus, to the developer container therethrough in a state where the replenishment container is attached to the replenishment port 46, (col. 4, lines 55 through col 4, line 62);
a second display portion 51a configured to switch between a first state (fig. 7b) and a second state different from the first state, the developer container being capable of accepting more toner for replenishment in a case where the second display portion is in the second state (fig. 7c) than in a case where the second display portion is in the first state, (col. 6, lines 13-39); and

Masuda is silent so as to having a first display portion configured to display a ratio of an amount of toner accommodated in the developer container to a maximum amount of toner that the developer container is capable of accommodating or a printable sheet number; and that
the controller performs a display processing of displaying, on the first display portion, the ratio corresponding to an amount of toner accommodated in the developer container or a printable sheet number, after the replenishment operation, as well as at any other time.
Switzer discloses having an information processing apparatus (computer 24, fig. 1) a first display portion (display monitor 64 or user interface 36, fig. 1; [0045]) configured to display a ratio of an amount of toner accommodated in the developer container to a maximum amount of toner (Supply Limit) that the developer container is capable of accommodating or a printable sheet number, see at least [0048]; and that
a controller performs a display processing of displaying, on the first display portion, the ratio corresponding to an amount of toner accommodated in the developer 
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to modify the device, as disclosed by Masuda, so as to have the information processing apparatus, the first display portion configured to display the ratio of the amount of toner accommodated in the developer container to the maximum amount of toner that the developer container is capable of accommodating or the printable sheet number; and that the controller performs the display processing of displaying, on the first display portion, the ratio corresponding to an amount of toner accommodated in the developer container or the printable sheet number after the replenishment operation (or upon new installation), as well as at any other time, as taught by Switzer, in order to simplify maintenance of the image forming apparatus.

For claims 2, 11: Masuda discloses a detection portion whose output value changes on a basis of completion of the replenishment operation,
wherein the controller performs the display processing on a basis of a change of the output value of the detection portion, (col. 5, lines 38-48; col. 9, lines 6-8).

For claims 3, 12: Masuda discloses that the second display portion comprises a plurality of indicators, figs. 7a-c,
a first number of indicators among the plurality of indicators light up (one indicator displayed in black) in a state where the second display portion is in the first state, fig. 7b, and


For claims 6, 15: Masuda discloses that the controller obtains the amount of toner accommodated in the developer container after the replenishment operation, from a sum (total) of an amount of toner accommodated (remained) in the developer container before the replenishment operation and an amount of toner accommodated in the replenishment container by means of detecting sensors (col. 9, lines 6-8).

For claims 7, 16: Switzer discloses that the controller obtains an amount of toner accommodated in the developer container before the replenishment operation, by using an amount of toner consumption calculated from a number of pixels (pels) of an image formed on a recording material [0041, 0043].

For claims 8, 17: Masuda discloses a toner remainder amount detection portion whose output value changes on a basis of the amount of toner accommodated in the developer container,
wherein the controller obtains the amount of toner accommodated in the developer container before the replenishment operation (as well as after), on a basis of the output value of the toner remainder amount detection portion, (col. 5, lines 38-48; col. 9, lines 6-8).


wherein the controller obtains the amount of toner accommodated in the developer container before the replenishment operation (as well as after), on a basis of the output value of the toner remainder amount detection portion , (col. 5, lines 38-48; col. 9, lines 6-8),
Switzer discloses that an amount of toner consumption calculated from a number of pixels (pels) of an image formed on a recording material, Switzer is also discloses sensing/ detecting system/ portion [0041, 0043].

For claims 20, 23: Switzer discloses that the printable sheet number is a number of sheets on which it is possible to perform printing before the toner accommodated in the developer container is consumed and printing becomes impossible, (“display the number of pages remaining prior to toner cartridge 200 running out of usable toner”, [0048]).

For claims 21, 24: Masuda discloses that the first display portion switches from the first state to the second state figs. 7a-c
Switzer discloses that the printable sheet number is a number of sheets on which it is possible to perform printing before the toner accommodated in the developer container is consumed [0048].


For claims 4-5, 13-14: Masuda discloses that the second display portion that is lights up in the first state and in the second state.
Masuda and Switzer are silent so as to the second display portion continuously lights up in the first state and intermittently lights up in the second state.
Chiba discloses that a second display portion 21a continuously lights up or uses a first brightness (color) in a first (one) state and intermittently lights up (blinking) or uses a second brightness (color) in a second (another) state.
It would have been obvious to one having ordinary skill in the art at the time of effective filing to substitute displaying toner containers on the display portion with continuously lighting up in the first (one) state and intermittently lighting up in the second (another) state as well as changing brightness (color) in the first/ second states. The function of providing user with information by means of different displaying modes is very well known in the art. The results of the substitution would have been very predictable to one having ordinary skill in the art at the time of effective filing and would be a matter of design consideration.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR VERBITSKY whose telephone number is (571)272-0962.  The examiner can normally be reached on Mon-Fri 8:30-1, 2:30-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on 571 272 1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VICTOR VERBITSKY/
Primary Examiner, Art Unit 2852